Citation Nr: 1411029	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-35 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel







INTRODUCTION

The Veteran had active duty service from November 1989 to March 1990 and from February 2003 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDING OF FACT

No hearing loss disability has been present during the pendency of this appeal.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A November 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) were determined to unavailable.  The Veteran was notified that his STRs were unavailable for review, and a formal finding of unavailability dated June 2008 is of record.  The unavailability of his STRs was confirmed in November 2010.  

The Veteran's post-service VA treatment records have been secured for the record.  

The RO did not arrange for a VA examination in conjunction with this claim.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has bilateral hearing loss, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The issue before the Board involves a claim of entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases (such as organic diseases of the nervous system, including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims he has bilateral hearing loss as a result of being enclosed in the cab of a diesel truck, wherein he would need to yell to be heard over the sound of the engine.  Although the Veteran's STRs are unavailable, a May 2004 Report of Medical Assessment is of record and notes suspected hearing loss and referred the Veteran for a hearing consultation.  A May 2004 post-deployment self-health assessment also noted the Veteran requested an audiology consultation.  

A VA audiology consultation occurred in November 2008.  The Veteran reported hearing loss and a "little ringing" for half the time since his deployment.  He reported that he was exposed to noise when he was required to sit on an engine as a heavy equipment transport.  He denied using hearing protection.  On examination, pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
5
20
LEFT
10
15
10
25
25

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  It was determined the Veteran had hearing within normal limits. 

VA treatment records show the Veteran continued to complain of hearing loss.  Specifically the Veteran complained that ambient noise inhibited his hearing.  On January 2009 otolaryngology consult, it was noted that audiological testing showed bilateral high frequency losses to 25 decibels at 3000 hertz; mild noise induced high frequency hearing loss and tinnitus was diagnosed.  A January 2009 treatment record noted the Veteran's complaints of hearing loss were out of proportion with his audiometric measurements.  

A December 2010 VA general medical examination noted the Veteran complained of hearing loss.  However, it was determined that hearing in both ears was grossly normal.  

The most recent (July 2011) VA treatment record to discuss the Veteran's hearing, noted that he continued to complain of hearing loss.  Specifically, that he had problems with ambient noise interfering with his hearing, possibly related to his posttraumatic stress disorder.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a hearing loss disability in either or both ears).  In the absence of proof of such disability there is no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

At no time since separation from service do the VA treatment records, including audiology consultation, show hearing thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or a threshold of 40 decibels or greater in any of the frequencies, as required by 38 C.F.R. § 3.385.  Additionally, speech recognition scores were not less than 94 percent.  Therefore, there is no evidence that the Veteran has, or has had during the pendency of the appeal, a hearing loss disability by VA standards; which, as mentioned, is the first requirement of any service connection claim.  Therefore, as there is no current disability, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  

The Board notes the Veteran's complaints of hearing loss and his assertions that he is unable to hear people speak unless they are looking at him.  However, while the Veteran may be competent to observe that he perceives a decrease in hearing acuity, as he has reported, he is not competent to establish by his own observations that he has a hearing loss disability, as that requires audiometric testing showing findings specified in the governing regulation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  And inasmuch as the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


